               Case 18-12491-CSS               Doc 2207        Filed 11/23/20         Page 1 of 18




                         IN THE UNITED STATES BANKRUPTCY COURT

                                  FOR THE DISTRICT OF DELAWARE


In re:                                                        Chapter 11

PROMISE HEALTHCARE GROUP, LLC,                                Case No. 18-12491 (CSS)
et al.,1
                                                              (Jointly Administered)
                                    Debtors.
                                                              Objection Deadline: December 14, 2020 at 4:00 p.m.
                                                                       Hearing Date: Scheduled only if Necessary




    TWENTY-SECOND MONTHLY APPLICATION FOR COMPENSATION AND
 REIMBURSEMENT OF EXPENSES OF PACHULSKI STANG ZIEHL & JONES LLP,
  AS COUNSEL FOR THE OFFICIAL COMMITTEE OF UNSECURED CREDITORS
      FOR THE PERIOD SEPTEMBER 1, 2020 THROUGH OCTOBER 1, 2020

 Name of Applicant:                                       Pachulski Stang Ziehl & Jones LLP
 Authorized to Provide Professional Services
                                                          Official Committee of Unsecured Creditors
 to:
                                                          November 14, 2018 by Order entered
 Date of Retention:
                                                          January 8, 2019
 Period for which Compensation and
                                                          September 1, 2020 through October 1, 2020
 Reimbursement is Sought:


1
  The Debtors in these Chapter 11 Cases, together with the last four digits of each Debtor’s federal tax identification
number, are as follows: HLP HealthCare, Inc. (8381), PH-ELA, Inc. (9180), Professional Rehabilitation Hospital,
L.L.C. (5340), Promise Healthcare #2, Inc. (1913), Promise Healthcare Group, LLC (1895), Promise Healthcare
Holdings, Inc. (2601), Bossier Land Acquisition Corp. (6644), HLP of Los Angeles, LLC (9102), HLP of Shreveport,
Inc. (1708), HLP Properties at The Villages Holdings, LLC (0006), HLP Properties at the Villages, L.L.C. (1938),
HLP Properties of Vidalia, LLC (4255), HLP Properties, Inc. (0068), Promise Healthcare of California, Inc. (9179),
Promise Healthcare, Inc. (7953), Promise Hospital of Ascension, Inc. (9219), Promise Hospital of Baton Rouge, Inc.
(8831), Promise Hospital of Dade, Inc. (7837), Promise Hospital of Dallas, Inc. (0240), Promise Hospital of East
Los Angeles, L.P. (4671), Promise Hospital of Florida at The Villages, Inc. (2171), Promise Hospital of Louisiana,
Inc. (4886), Promise Hospital of Lee, Inc. (8552), Promise Hospital of Overland Park, Inc. (5562), Promise Hospital
of Phoenix, Inc. (1318), Promise Hospital of Salt Lake, Inc. (0659), Promise Hospital of Vicksburg, Inc. (2834),
Promise Hospital of Wichita Falls, Inc. (4104), Promise Properties of Dade, Inc. (1592), Promise Properties of Lee,
Inc. (9065), Promise Properties of Shreveport, LLC (9057), Promise Skilled Nursing Facility of Overland Park, Inc.
(5752), Promise Skilled Nursing Facility of Wichita Falls, Inc. (1791), Quantum Health, Inc. (4298), Quantum
Properties, L.P. (8203), Success Healthcare 1, LLC (6535), Success Healthcare, LLC (1604), Vidalia Real Estate
Partners, LLC (4947), LH Acquisition, LLC (2328), Promise Behavioral Health Hospital of Shreveport, Inc. (1823),
Promise Rejuvenation Centers, Inc. (7301), Promise Rejuvenation Center at the Villages, Inc. (7529), and PHG
Technology Development and Services Company, Inc. (7766). The mailing address for the Debtors, solely for
purposes of notices and communications, is 999 Yamato Road, 3rd FL, Boca Raton, FL 33431.


DOCS_DE:231730.1 72551/002
               Case 18-12491-CSS             Doc 2207         Filed 11/23/20        Page 2 of 18




    Name of Applicant:                                   Pachulski Stang Ziehl & Jones LLP
    Amount of Compensation Sought as Actual,
                                                         $64,236.20
    Reasonable and Necessary:
    Amount of Expense Reimbursement Sought
                                                         $ 1,291.05
    as Actual, Reasonable and Necessary:


This is a:            monthly              interim            final application.

                 The total time expended for preparation of this monthly fee application is

approximately 2 hours and the corresponding compensation requested is approximately

$1,200.00.

                             PRIOR MONTHLY APPLICATIONS FILED

      Date                                    Requested           Requested           Approved            Approved
                   Period Covered
      Filed                                     Fees              Expenses              Fees              Expenses
    02/05/19    11/14/18 - 12/31/18           $285,595.50          $19,247.43         $285,595.50          $19,247.43
    03/13/19    01/01/19 - 01/31/19           $130,311.00          $ 6,241.45         $130,311.00          $ 6,241.45
                                                                                    <$12,500.00>2
    03/28/19    02/01/19 - 02/28/19           $ 53,520.00           $ 4,350.21        $ 53,520.00          $ 4,350.21
    07/16/19    03/01/19 – 03/31/19           $ 31,327.50           $ 2,092.50        $ 31,327.50          $ 2,092.50
    08/20/19    04/01/19 – 04/30/19           $ 38,953.00           $ 4,137.33        $ 38,953.00          $ 4,137.33
                                                                                     <$4,000.00>3         <$ 487.85>3
    09/17/19    05/01/19 – 05/31/19           $   19,951.90         $     796.35      $ 15,961.52          $ 796.35
    12/20/19    06/01/19 – 06/30/19           $   48,887.00         $   2,060.87      $ 39,109.60          $ 2,060.87
    01/02/20    07/01/19 – 07/31/19           $   18,669.50         $   1,349.70      $ 14,959.60          $ 1,349.70
    01/09/20    08/01/19 – 08/31/19           $   33,532.50         $   2,369.67      $ 26,826.00          $ 2,369.67
    01/17/20    09/01/19 – 09/30/19           $   18,358.00         $   1,589.50      $ 14,686.40          $ 1,589.50
    01/21/20    10/01/19 – 10/31/19           $   13,979.25         $   2,117.75      $ 11,183.40          $ 2,117.75
    01/24/20    11/01/19 – 11/30/19           $   16,079.50         $   1,358.79      $ 12,863.60          $ 1,358.79
    02/07/20    12/01/19 – 12/31/19           $   29,438.50         $     499.20      $ 23,550.80          $ 499.20
    05/01/20    01/01/20 – 01/31/20           $   45,687.50         $   3,769.02      $ 36,550.00          $ 3,769.02
    05/01/20    02/01/20 – 02/29/20           $   11,422.50         $     644.29      $ 9,138.00           $ 644.29

2
  In accordance with an agreement reached between PSZ&J and the Fee Examiner as set forth in the Fee Examiner’s
Report on the First Quarterly Application for Compensation and Reimbursement of Expenses of Pachulski Stang Ziehl
& Jones LLP [Docket No. 1047], the Firm agreed to a reduction of $12,500 in fees requested under its first quarterly
fee application [Docket No. 939].
3
  In accordance with an agreement reached between PSZ&J and the Fee Examiner as set forth in the Fee Examiner’s
Report on the Second Quarterly Application for Compensation and Reimbursement of Expenses of Pachulski Stang
Ziehl & Jones LLP [Docket No. 1640], the Firm agreed to a reduction of $4,000 in fees and $487.85 in expenses
requested under its second quarterly fee application [Docket No. 1379].


DOCS_DE:231730.1 72551/002                               2
               Case 18-12491-CSS      Doc 2207      Filed 11/23/20   Page 3 of 18




   Date                               Requested        Requested      Approved      Approved
                   Period Covered
   Filed                                Fees           Expenses         Fees        Expenses
 05/01/20       03/01/20 – 03/31/20   $ 19,257.50       $ 1,089.70    $ 15,406.00    $ 1,089.70
 08/05/20       04/01/20 – 04/30/20   $ 45,596.50       $ 2,358.79    $ 36,477.20    $ 2,358.79
 08/05/20       05/01/20 – 05/31/20   $ 33,782.00       $ 1,764.28    $ 27,025.60    $ 1,764.28
 09/02/20       06/01/20 – 06/30/20   $ 35,082.00       $ 1,817.90    $ 28,065.60    $ 1,817.90
 09/17/20       07/01/20 – 07/31/20   $ 21,258.50       $ 762.60      $ 17,006.80    $ 762.60
 11/06/20       08/01/20 – 08/31/20   $ 15,565.00       $ 927.80         Pending       Pending




DOCS_DE:231730.1 72551/002                   3
               Case 18-12491-CSS       Doc 2207    Filed 11/23/20       Page 4 of 18




                                   PSZ&J PROFESSIONALS
                         Position of the Applicant,             Hourly
                         Number of Years in that                Billing     Total
 Name of Professional                                                                     Total
                          Position, Prior Relevant               Rate       Hours
      Individual                                                                       Compensation
                      Experience, Year of Obtaining           (including    Billed
                            License to Practice                Changes)
                      Partner 1989; Member of CA               $1,095.00
 Andrew W. Caine                                                              12.40       $ 6,795.20
                      Bar since 1983
                      Partner 2010; Member of PA &
                      NJ Bars since 1996; Member of
 Bradford J. Sandler                                          $1,050.00       19.30       $20,265.00
                      DE Bar since 2001; Member of
                      NY Bar since 2008
                             Partner 1995; Member CA Bar
 Jason S. Pomerantz                                           $ 850.00         3.80       $ 3,230.00
                             1989
                             Of Counsel 2012; Member of
 Colin R. Robinson           DE Bar 2010; Member of NJ        $ 825.00         8.70       $ 7,177.50
                             and PA Bars 2001
 William L. Ramseyer         Of Counsel 1989; Member of
                                                              $ 775.00         4.30       $ 3,332.50
                             CA Bar since 1980
 Patricia J. Jeffries        Paralegal                        $   425.00       1.80          $765.00
 Karina K. Yee               Paralegal                        $   425.00       3.70       $ 1,572.50
 Patricia E. Cuniff          Paralegal                        $   425.00       0.50       $ 212.50
 Cheryl A. Knotts            Paralegal                        $   395.00       5.40       $ 2,133.00
 Mike A. Matteo              Paralegal                        $   395.00      36.40       $14,378.00
 Andrea R. Paul              Case Management Assistant        $   350.00       6.20       $ 2,170.00
 Charles J. Bouzoukis        Case Management Assistant        $ 350.00         1.90       $   665.00
 Beatrice M. Koveleski       Case Management Assistant        $ 350.00         1.90       $   665.00
 Karen S. Neil               Case Management Assistant        $ 350.00         2.50       $   875.00

                                       Grand Total:        $64,236.20
                                       Total Hours:            108.80
                                       Blended Rate:          $590.41




DOCS_DE:231730.1 72551/002                     4
               Case 18-12491-CSS            Doc 2207         Filed 11/23/20      Page 5 of 18




                                 COMPENSATION BY CATEGORY

               Project Categories                          Total Hours                      Total Fees
    Avoidance Actions                                                 54.80                     $26,713.20
    Bankruptcy Litigation                                              6.50                     $ 4,620.50
    Case Administration                                               11.80                     $ 4,220.00
    Claim Administration/Objections                                    1.10                     $ 1,155.00
    Compensation of Professionals                                     14.50                     $ 9,055.00
    Compensation of Professionals/ Others                              3.70                     $ 2,370.00
    Financial Filings                                                  0.20                     $ 210.00
    General Creditors Comm.                                            1.30                     $ 1,365.00
    Plan & Disclosure Statement                                       14.80                     $14,527.50
    Total                                                              108.70                     $64,236.20



                                          EXPENSE SUMMARY

                                                 Service Provider4                               Total
        Expense Category
                                                   (if applicable)                              Expenses
    Conference Call                  Loop Up; CourtCall; AT&T Conference Call                       $ 68.80
    Legal Research                   Lexis/Nexis                                                    $366.40
    Pacer – Court Research           Pacer                                                          $286.50
    Postage                          US Mail                                                        $114.95
    Reproduction Expense                                                                            $ 97.00
    Reproduction/ Scan Copy                                                                         $357.40
    Total                                                                                         $1,291.05




4
  PSZ&J may use one or more service providers. The service providers identified herein below are the primary
service providers for the categories described.


DOCS_DE:231730.1 72551/002                             5
               Case 18-12491-CSS               Doc 2207        Filed 11/23/20         Page 6 of 18




                         IN THE UNITED STATES BANKRUPTCY COURT

                                  FOR THE DISTRICT OF DELAWARE


In re:                                                        Chapter 11

PROMISE HEALTHCARE GROUP, LLC,                                Case No. 18-12491 (CSS)
et al.,1
                                                              (Jointly Administered)
                                    Debtors.
                                                              Objection Deadline: December 14, 2020 at 4:00 p.m.
                                                                       Hearing Date: Scheduled only if Necessary




    TWENTY-SECOND MONTHLY APPLICATION FOR COMPENSATION AND
 REIMBURSEMENT OF EXPENSES OF PACHULSKI STANG ZIEHL & JONES LLP,
  AS COUNSEL FOR THE OFFICIAL COMMITTEE OF UNSECURED CREDITORS
      FOR THE PERIOD SEPTEMBER 1, 2020 THROUGH OCTOBER 1, 2020

                 Pursuant to sections 330 and 331 of Title 11 of the United States Code (the

“Bankruptcy Code”), Rule 2016 of the Federal Rules of Bankruptcy Procedure (collectively, the

“Bankruptcy Rules”), and the Court’s Administrative Order Establishing Procedures for Interim

Compensation and Reimbursement of Expenses of Professionals, signed on or about December 3,



1
  The Debtors in these Chapter 11 Cases, together with the last four digits of each Debtor’s federal tax identification
number, are as follows: HLP HealthCare, Inc. (8381), PH-ELA, Inc. (9180), Professional Rehabilitation Hospital,
L.L.C. (5340), Promise Healthcare #2, Inc. (1913), Promise Healthcare Group, LLC (1895), Promise Healthcare
Holdings, Inc. (2601), Bossier Land Acquisition Corp. (6644), HLP of Los Angeles, LLC (9102), HLP of Shreveport,
Inc. (1708), HLP Properties at The Villages Holdings, LLC (0006), HLP Properties at the Villages, L.L.C. (1938),
HLP Properties of Vidalia, LLC (4255), HLP Properties, Inc. (0068), Promise Healthcare of California, Inc. (9179),
Promise Healthcare, Inc. (7953), Promise Hospital of Ascension, Inc. (9219), Promise Hospital of Baton Rouge, Inc.
(8831), Promise Hospital of Dade, Inc. (7837), Promise Hospital of Dallas, Inc. (0240), Promise Hospital of East
Los Angeles, L.P. (4671), Promise Hospital of Florida at The Villages, Inc. (2171), Promise Hospital of Louisiana,
Inc. (4886), Promise Hospital of Lee, Inc. (8552), Promise Hospital of Overland Park, Inc. (5562), Promise Hospital
of Phoenix, Inc. (1318), Promise Hospital of Salt Lake, Inc. (0659), Promise Hospital of Vicksburg, Inc. (2834),
Promise Hospital of Wichita Falls, Inc. (4104), Promise Properties of Dade, Inc. (1592), Promise Properties of Lee,
Inc. (9065), Promise Properties of Shreveport, LLC (9057), Promise Skilled Nursing Facility of Overland Park, Inc.
(5752), Promise Skilled Nursing Facility of Wichita Falls, Inc. (1791), Quantum Health, Inc. (4298), Quantum
Properties, L.P. (8203), Success Healthcare 1, LLC (6535), Success Healthcare, LLC (1604), Vidalia Real Estate
Partners, LLC (4947), LH Acquisition, LLC (2328), Promise Behavioral Health Hospital of Shreveport, Inc. (1823),
Promise Rejuvenation Centers, Inc. (7301), Promise Rejuvenation Center at the Villages, Inc. (7529), and PHG
Technology Development and Services Company, Inc. (7766). The mailing address for the Debtors, solely for
purposes of notices and communications, is 999 Yamato Road, 3rd FL, Boca Raton, FL 33431.


DOCS_DE:231730.1 72551/002
               Case 18-12491-CSS            Doc 2207      Filed 11/23/20    Page 7 of 18




2018 [Docket No. 198] (the “Administrative Order”), as modified by the Order Appointing Fee

Examiner and Establishing Related Procedures Concerning Compensation and Reimbursement

of Expenses of Professionals and Members of Official Committees and Consideration of Fee

Applications entered on December 10, 2018 [Docket No. 274] (the “Fee Examiner Order”),

Pachulski Stang Ziehl & Jones LLP (“PSZ&J” or the “Firm”), counsel for the Official

Committee of Unsecured Creditors (the “Committee”), hereby submits its Twenty-Second

Monthly Application for Compensation and for Reimbursement of Expenses for the Period from

September 1, 2020 through October 1, 2020 (the “Application”).

                 By this Application, PSZ&J seeks (i) a monthly interim allowance of

compensation in the amount of $64,236.20 and actual and necessary expenses in the amount of

$1,291.05 for a total allowance of $65,527.25 and (ii) payment of $51,388.96 (80% of the

allowed fees pursuant to the Compensation Procedures Order) and reimbursement of $1,291.05

(100% of the allowed expenses pursuant to the Compensation Procedures Order) for a total

payment of $52,680.01 for the period September 1, 2020 through October 1, 2020 (the “Interim

Period”). In support of this Application, PSZ&J respectfully represents as follows:

                                                Background

                 1.          On November 5, 2018 (the “Petition Date”), each of the Debtors filed a

voluntary petition with this Court under chapter 11 of Title 11 of the United States Code (the

“Bankruptcy Code”). The Debtors are operating their businesses and managing their properties

as debtors in possession pursuant to sections 1107(a) and 1108 of the Bankruptcy Code. No

trustee or examiner has been appointed in these cases.



DOCS_DE:231730.1 72551/002                            2
               Case 18-12491-CSS            Doc 2207     Filed 11/23/20    Page 8 of 18




                 2.          On November 14, 2018, the Office of the United States Trustee appointed

the Committee pursuant to section 1102 of the Bankruptcy Code. The Committee consists of the

following seven (7) members: (i) HEB Ababa, Ronaldoe Guiterrez and Yolanda Penney;

(ii) Cardinal Health; (iii) Wound Care Management, LLC d/b/a MEDCENTRIS; (iv) Freedom

Medical, Inc.; (v) Morrison Management Specialists, Inc.; (vi) Efficient Management Resources

Systems, Inc.; and (vii) Surgical Program Development. See Notice of Appointment of

Committee of Unsecured Creditors [Docket No. 91].

                 3.          On or about December 3, 2018, the Court signed the Administrative

Order, authorizing certain professionals and members of any official committee

(“Professionals”) to submit monthly applications for interim compensation and reimbursement

for expenses, pursuant to the procedures specified therein. The Administrative Order, as

modified by the Fee Examiner Order, provides, among other things, that a Professional may

submit monthly fee applications. If no objections are made within twenty (20) days after service

of the monthly fee application the Debtors are authorized to pay the Professional eighty percent

(80%) of the requested fees and one hundred percent (100%) of the requested expenses.

Beginning with the period ending January 31, 2019, and at three-month intervals or such other

intervals convenient to the Court, each Professional shall file and serve an interim application for

allowance of the amounts sought in its monthly fee applications for that period. All fees and

expenses paid are on an interim basis until final allowance by the Court.




DOCS_DE:231730.1 72551/002                           3
               Case 18-12491-CSS             Doc 2207     Filed 11/23/20     Page 9 of 18




                 4.          The retention of PSZ&J, as counsel to the Committee, was approved

effective as of November 14, 2018, by this Court’s Order Authorizing and Approving the

Retention of Pachulski Stang Ziehl & Jones LLP as Co-Counsel to the Official Committee of

Unsecured Creditors Nunc Pro Tunc to November 14, 2018, signed on January 8, 2019 [Docket

No. 421] (the “Retention Order”). The Retention Order authorized PSZ&J to be compensated on

an hourly basis and to be reimbursed for actual and necessary out-of-pocket expenses.

                      PSZ&J’S APPLICATION FOR COMPENSATION AND
                           FOR REIMBURSEMENT OF EXPENSES

                                     Compensation Paid and Its Source

                 5.          All services for which PSZ&J requests compensation were performed for

or on behalf of the Committee. PSZ&J has received no payment and no promises for payment

from any source other than the Debtors for services rendered or to be rendered in any capacity

whatsoever in connection with the matters covered by this Application. There is no agreement or

understanding between PSZ&J and any other person other than the partners of PSZ&J for the

sharing of compensation to be received for services rendered in these cases. PSZ&J has not

received a retainer in these cases.

                                               Fee Statements

                 6.          The fee statements for the Interim Period are attached hereto as Exhibit A.

These statements contain daily time logs describing the time spent by each attorney and

paraprofessional during the Interim Period. To the best of PSZ&J’s knowledge, this Application

complies with sections 330 and 331 of the Bankruptcy Code, the Bankruptcy Rules and the

Administrative Order. PSZ&J’s time reports are initially handwritten by the attorney or


DOCS_DE:231730.1 72551/002                            4
              Case 18-12491-CSS            Doc 2207      Filed 11/23/20   Page 10 of 18




paralegal performing the described services. The time reports are organized on a daily basis.

PSZ&J is particularly sensitive to issues of “lumping” and, unless time was spent in one time

frame on a variety of different matters for a particular client, separate time entries are set forth in

the time reports. PSZ&J’s charges for its professional services are based upon the time, nature,

extent and value of such services and the cost of comparable services other than in a case under

the Bankruptcy Code. PSZ&J has reduced its charges related to any non-working travel time to

fifty percent (50%) of PSZ&J’s standard hourly rate. To the extent it is feasible, PSZ&J

professionals attempt to work during travel.

                                      Actual and Necessary Expenses

                 7.          A summary of actual and necessary expenses incurred by PSZ&J for the

Interim Period is attached hereto as part of Exhibit A. PSZ&J customarily charges $0.10 per

page for photocopying expenses related to cases, such as these, arising in Delaware. PSZ&J’s

photocopying machines automatically record the number of copies made when the person that is

doing the copying enters the client’s account number into a device attached to the photocopier.

PSZ&J summarizes each client’s photocopying charges on a daily basis.

                 8.          PSZ&J charges $0.25 per page for out-going facsimile transmissions.

There is no additional charge for long distance telephone calls on faxes. The charge for outgoing

facsimile transmissions reflects PSZ&J’s calculation of the actual costs incurred by PSZ&J for

the machines, supplies and extra labor expenses associated with sending telecopies and is

reasonable in relation to the amount charged by outside vendors who provide similar services.

PSZ&J does not charge the Committee for the receipt of faxes in these cases.



DOCS_DE:231730.1 72551/002                           5
              Case 18-12491-CSS             Doc 2207      Filed 11/23/20    Page 11 of 18




                 9.          With respect to providers of on-line legal research services (e.g., LEXIS

and WESTLAW), PSZ&J charges the standard usage rates these providers charge for

computerized legal research. PSZ&J bills its clients the actual amounts charged by such

services, with no premium. Any volume discount received by PSZ&J is passed on to the client.

                 10.         PSZ&J believes the foregoing rates are the market rates that the majority

of law firms charge clients for such services. In addition, PSZ&J believes that such charges are

in accordance with the American Bar Association’s (“ABA”) guidelines, as set forth in the

ABA’s Statement of Principles, dated April 12, 1995, regarding billing for disbursements and

other charges.

                                      Summary of Services Rendered

                 11.         The names of the timekeepers of PSZ&J who have rendered professional

services in these cases during the Interim Period are set forth in the attached Exhibit A. PSZ&J,

by and through such persons, has prepared and assisted in the preparation of various motions and

orders submitted to the Court for consideration, advised the Committee on a regular basis with

respect to various matters in connection with the Debtors’ bankruptcy cases, and performed all

necessary professional services which are described and narrated in detail below. PSZ&J’s

efforts have been extensive due to the size and complexity of the Debtors’ bankruptcy cases.

                                      Summary of Services by Project

                 12.         The services rendered by PSZ&J during the Interim Period can be grouped

into the categories set forth below. PSZ&J attempted to place the services provided in the

category that best relates to such services. However, because certain services may relate to one



DOCS_DE:231730.1 72551/002                            6
              Case 18-12491-CSS             Doc 2207      Filed 11/23/20    Page 12 of 18




or more categories, services pertaining to one category may in fact be included in another

category. These services performed, by categories, are generally described below, with a more

detailed identification of the actual services provided set forth on the attached Exhibit A.

Exhibit A identifies the attorneys and paraprofessionals who rendered services relating to each

category, along with the number of hours for each individual and the total compensation sought

for each category.

A.      Avoidance Actions

                 13.         This category relates to work regarding actions to recover avoidable

transfers. During the Interim Period, the Firm, among other things: (1) reviewed and analyzed

preference issues; (2) performed research regarding target vendors; (3) performed work

regarding preference demand letters; (4) performed work regarding a preference demand chart;

(5) reviewed and analyzed an updated preference analysis; (6) reviewed and analyzed issues

regarding non-profit corporations; (7) reviewed and analyzed strategy issues regarding the

recovery of preferential transfers; (8) performed work regarding a form preference recovery

complaint; (9) performed work regarding negotiations with attorneys for preference recipients;

(10) reviewed and analyzed responses to preference demand letters; (11) updated a tracking chart

regarding responses to preference recovery demands; (12) attended to issues regarding a

settlement agreement with directors of the company; (13) performed work regarding a second

group of demand letters; (14) performed work regarding tolling agreement issues; and

(15) corresponded and conferred regarding avoidance action issues.

                             Fees: $26,713.20;     Hours: 54.80



DOCS_DE:231730.1 72551/002                            7
              Case 18-12491-CSS             Doc 2207      Filed 11/23/20    Page 13 of 18




B.      Bankruptcy Litigation

                 14.         This category relates to work regarding motions and litigation matters in

the Bankruptcy Court. During the Interim Period, the Firm, among other things: (1) performed

work regarding Hearing Binders and Agenda Notices; (2) reviewed and analyzed issues

regarding the KPC litigation; (3) reviewed and analyzed issues regarding Amex records; and

(4) conferred and corresponded regarding litigation issues.

                             Fees: $4,620.50;      Hours: 6.60

C.      Case Administration

                 15.         This category relates to work regarding administration of these cases.

During the Interim Period, the Firm, among other things: (1) maintained a memorandum of

critical dates; (2) prepared and distributed a daily memo narrative; (3) maintained services lists;

and (4) maintained document control.

                             Fees: $4,220.00;      Hours: 11.80

D.      Claims Administration and Objections

                 16.         This category relates to work regarding claims administration and claims

objections issues. During the Interim Period, the Firm, among other things: (1) reviewed and

analyzed claim issues regarding Bakir and SPD; (2) reviewed and analyzed issues regarding the

IRS; and (3) corresponded and conferred regarding claim issues.

                             Fees: $1,155.00;      Hours: 1.10




DOCS_DE:231730.1 72551/002                            8
              Case 18-12491-CSS               Doc 2207    Filed 11/23/20    Page 14 of 18




E.      Compensation of Professionals

                 17.         Time billed to this category relates to compensation of the Firm. During

the Interim Period, the Firm, among other thing: (1) performed work regarding its June, July and

August 2020 monthly fee applications; (2) performed work regarding its Sixth and Seventh

quarterly fee applications; and (3) monitored the status and timing of fee applications.

                             Fees: $9,055.00;      Hours: 14.50

F.      Compensation of Professionals/ Others

                 18.         Time billed to this category relates to compensation of professionals other

than the Firm. During the Interim Period, the Firm, among other things, performed work

regarding the Sills Cummis and Province monthly fee applications, and reviewed and analyzed

fee applications of the Debtors’ professionals.

                             Fees: $2,370.00;      Hours: 3.70

G.      Financial Filings

                 19.         Time billed to this category relates to work regarding compliance with

reporting requirements. During the Interim Period, the Firm, among other things, performed

work regarding Monthly Operating Reports.

                             Fees: $210.00;        Hours: 0.20




DOCS_DE:231730.1 72551/002                            9
              Case 18-12491-CSS             Doc 2207       Filed 11/23/20     Page 15 of 18




H.      General Creditors Committee

                 20.         Time billed to this category relates to work regarding general Committee

issues. During the Interim Period, the Firm, among other things, prepared for and attended a

conference call with the Committee.

                             Fees: $1,365.00;       Hours: 1.30

I.      Plan & Disclosure Statement

                 21.         Time billed to this category relates to issues regarding a Plan of

Reorganization (“Plan”) and Disclosure Statement. During the Interim Period, the Firm, among

other things: (1) reviewed and analyzed Plan revisions; (2) performed work regarding a revised

Disclosure Statement; (3) reviewed and analyzed voting issues; (4) performed work regarding a

confirmation order; (5) reviewed and analyzed confirmation objections; (6) reviewed and

analyzed Plan-related Board issues; (7) reviewed and analyzed a confirmation brief; (8) attended

to post-confirmation issues; (9) reviewed and analyzed issues regarding a Liquidating Trust

Agreement; and (10) corresponded regarding Plan and Disclosure Statement issues.

                             Fees: $14,527.50;      Hours: 14.80

                                            Valuation of Services

                 22.         Attorneys and paraprofessionals of PSZ&J expended a total 108.80 hours

in connection with their representation of the Committee during the Interim Period, as follows:




DOCS_DE:231730.1 72551/002                            10
              Case 18-12491-CSS             Doc 2207       Filed 11/23/20     Page 16 of 18




                         Position of the Applicant,                   Hourly
                         Number of Years in that                      Billing      Total
 Name of Professional                                                                            Total
                          Position, Prior Relevant                     Rate        Hours
      Individual                                                                              Compensation
                      Experience, Year of Obtaining                 (including     Billed
                            License to Practice                      Changes)
                      Partner 1989; Member of CA                     $1,095.00
 Andrew W. Caine                                                                     12.40         $ 6,795.20
                      Bar since 1983
                      Partner 2010; Member of PA &
                      NJ Bars since 1996; Member of
 Bradford J. Sandler                                                 $1,050.00       19.30         $20,265.00
                      DE Bar since 2001; Member of
                      NY Bar since 2008
                                 Partner 1995; Member CA Bar
 Jason S. Pomerantz                                                  $ 850.00         3.80         $ 3,230.00
                                 1989
                                 Of Counsel 2012; Member of
 Colin R. Robinson               DE Bar 2010; Member of NJ           $ 825.00         8.70         $ 7,177.50
                                 and PA Bars 2001
 William L. Ramseyer             Of Counsel 1989; Member of
                                                                     $ 775.00         4.30         $ 3,332.50
                                 CA Bar since 1980
 Patricia J. Jeffries            Paralegal                           $   425.00       1.80            $765.00
 Karina K. Yee                   Paralegal                           $   425.00       3.70         $ 1,572.50
 Patricia E. Cuniff              Paralegal                           $   425.00       0.50         $ 212.50
 Cheryl A. Knotts                Paralegal                           $   395.00       5.40         $ 2,133.00
 Mike A. Matteo                  Paralegal                           $   395.00      36.40         $14,378.00
 Andrea R. Paul                  Case Management Assistant           $   350.00       6.20         $ 2,170.00
 Charles J. Bouzoukis            Case Management Assistant           $ 350.00         1.90         $   665.00
 Beatrice M. Koveleski           Case Management Assistant           $ 350.00         1.90         $   665.00
 Karen S. Neil                   Case Management Assistant           $ 350.00         2.50         $   875.00

                                             Grand Total:        $64,236.20
                                             Total Hours:            108.80
                                             Blended Rate:          $590.41

                 23.         The nature of work performed by these persons is fully set forth in

Exhibit A attached hereto. These are PSZ&J’s normal hourly rates for work of this character.

The reasonable value of the services rendered by PSZ&J for the Committee during the Interim

Period is $64,236.20.




DOCS_DE:231730.1 72551/002                            11
              Case 18-12491-CSS             Doc 2207      Filed 11/23/20    Page 17 of 18




                 24.         In accordance with the factors enumerated in section 330 of the

Bankruptcy Code, it is respectfully submitted that the amount requested by PSZ&J is fair and

reasonable given (a) the complexity of these cases, (b) the time expended, (c) the nature and

extent of the services rendered, (d) the value of such services, and (e) the costs of comparable

services other than in a case under the Bankruptcy Code. Moreover, PSZ&J has reviewed the

requirements of Del. Bankr. LR 2016-2 and the Administrative Order and believes that this

Application complies with such Rule and Order.

                 WHEREFORE, PSZ&J respectfully requests that, for the period September 1,

2020 through October 1, 2020, (i) an interim allowance be made to PSZ&J for compensation in

the amount of $64,236.20 and actual and necessary expenses in the amount of $1,291.05 for a

total allowance of $65,527.25 and (ii) payment of $51,388.96 (80% of the allowed fees pursuant

to the Compensation Procedures Order) and reimbursement of $1,291.05 (100% of the allowed

expenses pursuant to the Compensation Procedures Order) for a total payment of $52,680.01,

and for such other and further relief as this Court may deem just and proper.

Dated: November 23, 2020                  PACHULSKI STANG ZIEHL & JONES LLP

                                          /s/ Bradford J. Sandler
                                          Jeffrey N. Pomerantz (CA Bar No. 143717)
                                          Bradford J. Sandler (DE Bar No. 4142)
                                          Colin R. Robinson (DE Bar No. 5524)
                                          919 N. Market Street, 17th Floor P.O. Box 8705
                                          Wilmington, DE 19899-8705 (Courier 19801)
                                          Telephone: (302) 652-4100
                                          Facsimile: (302) 652-4400
                                          E-mail: jpomerantz@pszjlaw.com
                                                   bsandler@pszjlaw.com
                                                   crobinson@pszjlaw.com

                                          Counsel for the Official Committee of Unsecured Creditors


DOCS_DE:231730.1 72551/002                           12
              Case 18-12491-CSS             Doc 2207      Filed 11/23/20     Page 18 of 18




                                              DECLARATION

STATE OF DELAWARE    :
                     :
COUNTY OF NEW CASTLE :


                 Bradford J. Sandler, after being duly sworn according to law, deposes and says:

                 a)          I am a partner with the applicant law firm Pachulski Stang Ziehl & Jones

LLP, and am admitted to appear before this Court.

                 b)          I am familiar with many of the legal services rendered by Pachulski Stang

Ziehl & Jones LLP as counsel to the Committee. Capitalized terms used in this Declaration have

the same meanings ascribed in the Twenty-Second Monthly Application for Compensation and

Reimbursement of Expenses of Pachulski Stang Ziehl & Jones LLP as Counsel for the Official

Committee of Unsecured Creditors for the Period September 1, 2020 through October 1, 2020

(the “Application”).

                 c)          I have reviewed the foregoing Application and the facts set forth therein

are true and correct to the best of my knowledge, information and belief. Moreover, I have

reviewed Del. Bankr. LR 2016-2, the Administrative Order signed on or about December 3, 2018

and the Fee Examiner Order, and submit that the Application substantially complies with such

rule and orders.




                                                           /s/ Bradford J. Sandler
                                                           Bradford J. Sandler




DOCS_DE:231730.1 72551/002
